Citation Nr: 1131793	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The Veteran had verified active duty in the Army from February 1988 to January 1990 and from January 1991 to March 1991.  He also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that, in pertinent part, denied service connection for hypertension.  In July 2010, the Board remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

This case was previously remanded by the Board in February 2009, partly to contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, in order to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training, in the Army or Army Reserve, subsequent to his separation from active service in the Army in January 1990.  The Board also requested that a search be conducted for all service treatment records pertaining to the Veteran during his Army Reserve service, to include any periods of active duty for training and inactive duty training from February 1990 to January 1991.  

In July 2010, the RO requested that the NPRC verify and/or provide documentation showing all of the Veteran's active duty for training and inactive duty training dates.  The RO specifically noted that the Veteran had alleged that he served in the Army Reserve from January 1990 to December 1995.  In an August 2010 response, the NPRC indicated that the Veteran was in the Army Reserve from December 18, 1987 to February 3, 1988.  The NPRC also reported that the Veteran had active service in the Army from February 1988 to January 1990, as well as a period of active duty in the Army from January 1991 to March 1991.  The NPRC indicated that the Veteran was then released back to the Army Reserve.  

The Board observes that the Veteran's periods of active duty for training and inactive duty training subsequent to January 1990 were not verified as requested by the Board in the July 2010 remand.  The Board notes that the NPRC solely indicated that the Veteran was released back to the Army Reserve after his January 1991 to March 1991 period of active duty in the Army.  The Board observes that the DD Form 214 for the Veteran's period of active duty in the Army from January 1991 to March 1991 specifically indicates that he had one year of prior inactive service.  The Board notes that it is unclear whether the Veteran had any periods of active duty for training or inactive duty training in the Army Reserve for the period between February 1990 and January 1991, as well as for any periods subsequent to March 1991.  As noted above, the RO specifically noted in the July 2010 request to the NPRC that the Veteran had alleged that he served in the Army Reserve from January 1990 to December 1995.  

Additionally, in September 2010, the RO requested that the NPRC furnish the Veteran's complete service treatment records.  In a September 2010 response, the NPRC reported that a response furnished in July 2010 contained service treatment records.  The Board observes, however, that no such service treatment records were provided.  The Board notes that there are no service treatment reports of record for any Army Reserve service for the period between February 1990 and January 1991, as well as for any periods of Army Reserve Service subsequent to March 1991.  

The Board notes that it does not appear that the RO contacted all appropriate service department offices to verify the Veteran's dates of service and to obtain his service treatment records.  Thus, unfortunately, the case must again be remanded to verify the Veteran's periods of active duty for training and inactive duty training with the Army Reserve for the period from February 1990 to January 1991, as well as for any periods subsequent to March 1991, and to obtain any additional available service treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board notes that the July 2010 remand also requested that the Veteran's VA treatment records, concerning his claimed hypertension, and dated since his separation from service, be obtained from the Altoona, Pennsylvania VA Medical Center, and the State College, Pennsylvania VA Outpatient Clinic.  

The Board observes that some VA treatment reports from the Altoona, Pennsylvania VA Medical Center, dated from December 2004 to June 2010, were obtained.  The RO also obtained treatment reports from the State College, Pennsylvania VA Outpatient Clinic that were dated from April 2007 to April 2010.  

As noted in the July 2010 remand, the Veteran stated in his September 2007 original claim, that he was treated for hypertension at the Altoona, Pennsylvania VA Medical Center from approximately 1988 to 2007.  In an October 2007 release form, the Veteran stated that he was treated for hypertension at the Altoona, Pennsylvania VA Medical Center from 2000 to 2006.  The Board notes that there are still no VA treatment reports of record from the Altoona, Pennsylvania VA Medical Center prior to December 2004.  It is unclear whether the RO requested all such records from that VA facility, and a new request should be sent to confirm whether there are records from that facility during the earlier time period suggested by the Veteran.  

As there are quite possibly further treatment records from the Altoona, Pennsylvania VA Medical Center which may be pertinent to the Veteran's claim, an attempt should be made to obtain them.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Stegall, supra.  

If any subsequently obtained treatment reports show treatment for elevated blood pressure readings or for hypertension prior to 1997, another VA examination should be scheduled in order to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to whether or not the Veteran's hypertension is related to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or Army Reserve, for the period from February 1990 to January 1991, as well as for any periods subsequent to March 1991.  

Also request that a search be conducted for all service treatment records pertaining to the Veteran during his Army Reserve service, to include any periods of active duty for training and inactive duty training from February 1990 to January 1991, as well as for any periods subsequent to March 1991.  

If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Obtain copies of the Veteran's VA treatment records, which are not already in the claims folder, concerning his claimed hypertension, and dated since his separation from service, from the Altoona, Pennsylvania VA Medical Center.  Specifically noted in this regard are any records from this facility from the period from approximately 1988 to 2007, as identified by the Veteran.  If no such records are found, a record should be placed in the file specifically indicating these records were sought, but not found.     

3.  Ask the Veteran to identify all other medical providers who have treated him for hypertension since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

4.  If any obtained treatment records show treatment for hypertension or elevated blood pressure readings prior to 1997, schedule the Veteran for another VA examination by a physician to determine the nature and likely etiology of his claimed hypertension.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is etiologically related to his periods of service.  If the examiner finds that any diagnosed hypertension existed prior to the Veteran's periods of service, the examiner should comment on whether any such pre-service condition was permanently worsened by service.  

5.  Thereafter, review the Veteran's claim for entitlement to service connection for hypertension.  If any benefit sough remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


